 
CONSULTING AGREEMENT
 
THIS AGREEMENT is dated February 8, 2008 (the “Effective Date”) by and between
GEEKS ON CALL HOLDINGS, INC., a Delaware corporation (the “Company”) and DOUGLAS
GLENN (“Consultant”).
 
In consideration of the mutual covenants contained herein, and for such other
good and valuable consideration, the receipt and sufficiency of which are hereby
conclusively acknowledged, the parties, intending to be legally bound, agree as
follows:


1. Consulting Duties: The Consultant shall provide consulting services to the
Company, such duties to include legal and business advice. In each case the
Consultant’s activities shall be performed under the supervision of and with the
prior approval of the Company. Unless otherwise notified, the Consultant’s
activities shall be subject to the direction and approval of the Chief Executive
Officer of the Company. Additionally, the Consultant shall upon request of the
Company consult and advise the Company on a variety of corporate matters on an
on-going basis.
 
2. Access to Certain Information. The Company may provide to the Consultant
copies of proposed Company literature and/or information prior to the
dissemination of such literature and/or information to third parties. The
Consultant shall not disseminate any Company materials or documents, shall not
provide any third-party any information concerning the Company, nor utilize such
materials for his own purposes, without the prior written approval of the
Company.
 
3. Term. The term of this Agreement shall be for a period of twenty four (24)
months from the date of this Agreement (the “Term”).
 
4. Fees. (a) The fees for services shall be $50,000 per annum payable in equal
monthly installments, with the first installment payable upon the signing of
this contract, and each subsequent monthly fee component being payable promptly
in subsequent 30-day intervals. Consultant acknowledges that Company is not
presently publicly reporting, or quoted or traded on any public securities
market or quotation service. Effective as of the date of the Company’s
combination with a company that is publicly reporting, or quoted or traded on a
public securities market or quotation service, the Company shall cause this
Agreement to be assumed by such public company, and the Company shall be
released from all obligations hereunder.
 
(b) Stock Options. Immediately following consummation of the Company’s
contemplated reverse merger transaction with a to-be-identified public company
(such transaction referred to herein as the “Reverse Merger”; and the entity
which results from the Reverse Merger referred to herein as the “Merged
Entity”), the Merged Entity shall grant the Consultant options to purchase
150,000 shares of the Merged Entity’s common stock (“Options”), pursuant to an
Equity Incentive Plan to be adopted by the Merged Entity (the “Incentive Plan”).
Such grant shall be evidenced by an Option Agreement, as contemplated by the
Incentive Plan. The per share exercise price of the Options shall be $1.00,
which represents the contemplated fair market value per share of the Merged
Entity’s common stock on the date of the contemplated Reverse Merger. The term
of the Option shall be six years from the Effective Date. Twenty-Percent (20%)
of the Options shall become exercisable on each anniversary of the Effective
Date that Consultant remains employed by the Merged Entity. Upon a change of
control (as defined below) of the Merged Entity, all unvested Options will
immediately vest.
 

--------------------------------------------------------------------------------


 
(c) In the event that the Merged Entity experiences a Change of Control (as
defined below) and after giving effect to such Change of Control, this Agreement
is not fully and completely reaffirmed by the surviving or succeeding entity,
then the Consultant shall be entitled to receive in a lump sum in cash, within
10 calendar days of the Change of Control Date (as defined below), the balance
of any outstanding consulting fees payable to the Consultant for the remainder
of the Term.
 
“Change of Control” as used herein shall mean a merger, consolidation, sale of
assets or sale of stock or other transaction after giving effect to which the
equityholders of the Merged Entity prior to giving effect to such transaction
own less than 50.1% of the equity of the Merged Entity after giving effect to
such transaction, calculated on a fully diluted basis. The date upon which a
Change of Control shall be consummated shall be a “Change of Control Date.”
 
5 Income Tax. The Consultant shall be responsible for the payment of his income
taxes as shall be required by any governmental entity with respect to
compensation paid by the Company to the Consultant.
 
6 Confidential Information. The Consultant shall not, either during the
continuance of his contract hereunder or any time thereafter, disclose the
private affairs of the Company and/or its subsidiary or subsidiaries, or
affiliates or any secrets of the Company and/or its subsidiary or subsidiaries
or affiliates, to any person (directly or indirectly) whether or not to the
detriment of the Company and shall not (either during the continuance of its
contract hereunder or any time thereafter) use any information he may acquire in
relation to the business and affairs of the Company and/or its subsidiary or
subsidiaries for his own benefit or purposes (directly or indirectly), or for
any purpose other than those of the Company as more particularly described in
paragraph 1 above.
 
7 Expenses. Consultant shall bill all expenses that are approved in advance by
the Company for routine communications, including phone, postage, fax, etc., on
an itemized and documented basis. For material expenses exceeding in any single
instance U.S. $500 for any dissemination or distribution programs or related
expenses, specific approval shall be sought in writing prior to incurring such
expenses, and these will be paid in advance by Company prior to being incurred.
 
8 Termination. This Agreement may be terminated by the Company without prior
notice if at any time:
 
2

--------------------------------------------------------------------------------


 

 
(a)
The Consultant shall commit any breach of any of the provisions herein
contained;

 

 
(b)
The Consultant shall be guilty of any misconduct or neglect in the discharge of
its duties hereunder;

 

 
(c)
The Consultant shall become bankrupt or make any arrangements or composition
with his creditors; or

 

 
(d)
The Consultant shall become unavailable or fail to follow the directions of the
Company or become of unsound mind or be declared incompetent to handle his own
personal affairs;

 

 
(e)
On thirty (30) days prior written notice to Consultant (provided if such
termination shall be prior to payment of at least 12 months of monthly payments
hereunder, upon such termination the balance of any remaining monthly payment
shall be paid in full for the balance of the 12 months period remaining).

 
9 Other Interests. The Company is aware that the Consultant has now and will
continue to have business interests in other companies and the Company
recognizes that these companies will require a certain portion of the
Consultant’s time. The Company agrees that the Consultant may continue to devote
time to such outside interests, PROVIDED, THAT, such interests do not conflict
with, in any way, the time required for the Consultant to perform his duties
under this Agreement.
 
10 Miscellaneous.
 
(a) This Agreement shall be binding upon the parties and their respective heirs,
executors, administrators, successors and assigns. The services to be performed
by the Consultant pursuant hereto are personal in character, and neither this
agreement nor any rights or benefits arising hereunder are assignable by the
Consultant without the prior written consent of the Company.


(b) This Agreement contains the entire agreement and understanding between the
parties and supersedes any and all prior understandings and agreements between
the parties regarding the engagement of the Consultant.


(c) No modification hereof shall be binding unless made in writing and signed by
the party against whom enforcement is sought. No waiver of any provisions of
this Agreement shall be valid unless the same is in writing and signed by the
party against whom it is sought to be enforced, unless it can be shown through
custom, usage or course of action.


(d) This Agreement is executed in, and it is the intention of the parties hereto
that it shall be governed by, the laws of the State of Virginia without giving
effect to applicable conflict of laws provisions.
 
3

--------------------------------------------------------------------------------


 
(e) The provisions of this Agreement shall be deemed to be severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


(f) Any notice or communication permitted or required by this Agreement shall be
in writing and shall become effective upon personal service, or service by wire
transmission, which has been acknowledged by the other party as being received,
or two (2) days after its mailing by certified mail, return receipt requested,
postage prepaid addressed as follows:


(1) If to the Company:



 
GEEKS ON CALL HOLDINGS, INC.
 
814 Kempsville Road
 
Suite 106
 
Norfolk, VA 23502
 
Attn:  Chief Executive Officer
 
Fax:    757-466-3457

 
  With a copy to:
 

 
Harvey J. Kesner, Esq.
 
Haynes and Boone, LLP
 
153 East 53rd Street, Suite 4900
 
New York, New York 10022
 
Fax: 212-918-8989



(2) If to the Consultant, to:



 
Douglas Glenn
 
637 Thalia Point Road
 
Virginia Beach, VA 23452



(g) Non-Disparagement. Both parties acknowledge and agree not to defame or
publicly criticize the services, business, integrity, veracity or personal or
professional reputation of the other, in either a professional or personal
manner, at any time during or following the employment period. With respect to
the Company, this shall include any officers, directors, partners, executives,
employees, representatives or agents of the Company, or of the Merged Entity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, GEEKS ON CALL and Consultant have executed this Agreement as
of the Effective Date.


GEEKS ON CALL HOLDINGS, INC.
 
CONSULTANT
           
By:
    /s/ Richard T. Cole
 
/s/ Douglas Glenn
 
        Name: Richard T. Cole
 
Douglas Glenn
 
        Title: CEO
   

 
5

--------------------------------------------------------------------------------


 